DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2019, 12/30/2019, 02/18/2020, 03/25/2020, 04/28/2020, 08/21/2020, 11/03/2020, 11/24/2020, 03/09/2021, 03/25/2021, 04/06/2021, and 04/12/2021 are being considered by the examiner.
Claim Objections
Claims 1 and 6 objected to because of the following informalities:
Regarding Claim 1, lines 9-10 should read “characteristics of the blood pressure waveform in the pre-exercise period and characteristics of the blood pressure waveform in the post-exercise period…” (emphasis added).
Regarding Claim 6, “the degree of influence” should read “a degree of influence” in line 3 (emphasis added).
Regarding Claim 6, “the intensity and/or the duration” should read “an intensity and/or a duration” in line 4 (emphasis added). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“an indicator extraction unit” and “a processing unit” in claims 1
These limitations are being interpreted as follows:
A processor as described in para. [0040] of the disclosure and Claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 4, the claims recite the limitation "the blood pressure waveform" in line 3 of both claims. In light of the specification, it is unclear if “the blood pressure waveform” is the “blood pressure waveform in a post-exercise period” or if the blood pressure waveform of claims 3 and 4 are different. It appears that the blood pressure waveform for claims 3 and 4 are the same as the “blood pressure waveform in a post-exercise period”, and that is how the claims are being interpreted. It is recommended to the applicant to amend claims 3 and 4 to read “… the blood pressure waveform in the post-exercise period…” to make it clear.
Regarding Claim 8, the claim recites the limitation “a sensor” in line 2. In light of the specification, it is unclear if “a sensor” in claim 8, line 2 is the same sensor in the biological information analysis device (claim 1, line 3), or if the sensors are different sensors. For the purposes of examination, the two sensors are being interpreted to be the same sensor, since the claimed function is the same for both sensors. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-9 are directed to a “device”, a “system”, and a “non-transitory computer-readable medium”, which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claim 10 is directed to a “method”, which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1 and 10 recite the abstract idea of a mental process, as follows:
Extract an indicator indicating the influence of the exercise on the user’s cardiac function based on characteristics of the blood pressure waveform in the pre-exercise period and characteristics of the blood pressure waveform in the post-exercise period. 
The extracting and finding an indicator steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could extract an indicator indicating the influence of exercise based on characteristics between two waveforms by visually seeing a difference in the time-series data, calculating a difference between the two time-series data, etc. There is currently nothing to suggest an undue level of complexity in the extracting an indicator step. Therefore, a person would be able to practically perform the extraction step mentally or with pen and paper.
Prong Two: Claims 1 and 10 do not recite additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., indicator extraction unit, recited at a high level of generality), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. a sensor/indicator extraction unit configured to acquire – recited at a high level of generality); the post-solution activity of: carrying out a process based on the extracted indicator; using generic data-outputting components (e.g. a processing unit – recited at a high level of generality)).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea, while generically implementing it on a computer. There is not practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on the extracted indicator remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 10 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) 
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (e.g. calculate the indicator based on a difference between characteristics (claim 2), calculate the indicator based on an amount of time required for the characteristics to return to a pre-exercise state (claim 3), calculate the indicator based on a speed for the characteristics to return to a pre-exercise state (claim 4), different physiological values used for the characteristics of the abstract idea (claim 5), 
Further describe the pre-solution activity (or the structure used for such activity) (e.g. a sensor to acquire blood pressure waveforms (recited at a high level of generality) (claim 1, 8, 10), 
Further describe the computer implementation (e.g., a non-transitory computer-readable medium (claim 9), and
Further describe the post-solution activity (e.g., evaluate the degree of influence of exercise and output the degree of influence (claims 6-7) (recited at a high level of generality)).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oka et al. (US Pat. No. 5,772,601), hereinafter referred to as Oka.
Regarding Claim 1, Oka discloses a biological information analysis device (Abstract, “apparatus for evaluating a blood-ejection function”) comprising: 
an indicator extraction unit (Fig. 2, element 74, “evaluating means”) configured to acquire, from time-series data regarding blood pressure waveforms consecutively measured by a sensor (Fig. 2, element 46, “pressure pulse wave sensor”) that is configured to be worn on a body part of a user (Fig. 1 and col. 14, lines 9-10, “PPW detecting probe is detachably attached to a wrist of the arm of the patient”) and to be capable of non-invasively measuring a blood pressure waveform for each heartbeat (Fig. 1, col. 14, lines 40-42, “the PPW sensor detects an 
a processing unit (Fig. 2, element 74, “evaluating means”) configured to perform processing that is based on the indicator thus extracted (col. 19, line 58-67, “display device displays the result of the blood-ejecting function of the patient carried out at Step SA10, and the various graphical representations…”).
Regarding Claim 2, Oka discloses the biological information analysis device according to claim 1, wherein the indicator extraction unit is configured to calculate the indicator based on a difference (col. 19, lines 35-38, “the CPU judges that the blood-ejecting function of the patient is normal, if an amount of change ΔEV (=EV2-EV1) …”) between the characteristics of the blood 1”) and the characteristics of the blood pressure waveform in the post-exercise period (col. 19, lines 31-35, “CPU may determine an index value EV with respect to each of a predetermined number of pulses of PPW detected after the physical exercise … as EV2”).
Regarding Claim 3, Oka discloses the biological information analysis device according to claim 1, wherein the indicator extraction unit is configured to calculate the indicator based on an amount of time required for the characteristics of the blood pressure waveform, which has changed as a result of the exercise, to return to a state thereof in the pre-exercise period (Fig. 9, col. 2, lines 20-26, “evaluate the blood-ejecting function of the heart of the subject based on the first and second index values displayed by the display device, for example, … the time of recovering of the second value back to a value substantially equal to the first value” and col. 19, lines 20-57, “CPU may be adapted to judge that the blood-ejecting function is normal, if the recovery time TR of the second index values determined after the exercise, back to a value equal to the first index time determined before the exercise is shorter than a predetermined reference value…”).
Regarding Claim 4, Oka discloses the biological information analysis device according to claim 1, wherein the indicator extraction unit is configured to calculate the indicator based on a speed at which the characteristics of the blood pressure waveform, which has changed as a result of the exercise, return to a state thereof in the pre-exercise period (Fig. 9, and col. 19, 
Regarding Claim 5, Oka discloses the biological information analysis device according to claim 1, wherein the indicator extraction unit is configured to use, as characteristics of blood pressure waveforms, at least one of an Al (Augmentation Index), a systolic blood pressure, a diastolic blood pressure, a mean blood pressure, a heart rate, and a difference in time between a systolic blood pressure and a late systolic pressure (col. 18, lines 14-33, “determine a relationship between blood pressure and magnitude of PPW … systolic, diastolic …”).
Regarding Claim 8, Oka discloses the biological information analysis system comprising: a sensor (Fig. 2, element 46, “pressure pulse wave sensor”) that is configured to be worn on a body part of a user (Fig. 1 and col. 14, lines 9-10, “PPW detecting probe is detachably attached to a wrist of the arm of the patient”) and to be capable of non-invasively measuring a blood pressure waveform for each heartbeat (Fig. 1, col. 14, lines 40-42, “the PPW sensor detects an oscillatory pressure wave” and col. 15, line 43-45, “calibrated waveform of the PPW represents, with high accuracy, the actual change of blood pressure inside the radial artery”); and the biological information analysis device according to claim 1, the biological information analysis device being configured to analyze biological information, using data regarding blood pressure waveforms consecutively measured by the sensor (col. 19, lines 20-57, “the control unit evaluates the blood-ejecting function of the heart of the patient based on a change of the second index value to the first index value” and col. 20, lines 1-27).
Regarding Claim 9, Oka discloses a non-transitory computer-readable medium storing a program that causes a processor to function as the indicator extraction unit and the processing 
Regarding Claim 10, Oka discloses biological information analysis method comprising (Abstract, “evaluating a blood-ejection function”): 
a step of acquiring (Fig. 2, element 46, 70, and 72), from time-series data regarding blood pressure waveforms consecutively measured by a sensor (Fig. 2, element 46, “pressure pulse wave sensor”) that is configured to be worn on a body part of a user (Fig. 1 and col. 14, lines 9-10, “PPW detecting probe is detachably attached to a wrist of the arm of the patient”) and to be capable of non-invasively measuring a blood pressure waveform for each heartbeat (Fig. 1, col. 14, lines 40-42, “the PPW sensor detects an oscillatory pressure wave” and col. 15, line 43-45, “calibrated waveform of the PPW represents, with high accuracy, the actual change of blood pressure inside the radial artery”), data regarding a blood pressure waveform in a pre-exercise period that is a period of time before the user performs exercise (col. 18, lines 51-55, “CPU determines an index value EV corresponding to a systolic area SA defined by the waveform of PPW detected by the PPW sensor before the physical exercise…”), and data regarding a blood pressure waveform in a post-exercise period that is a period of time after the user performs the exercise (col. 19, lines 9-13, “read in the PPW detected by the PPW sensor after the physical exercise and cover the waveform of the thus read PPW into the waveform which would be obtained inside the aorta”), and extracting an indicator indicating the influence 
a step of performing processing that is based on the indicator thus extracted (Fig. 2, element 74, and col. 19, line 58-67, “display device displays the result of the blood-ejecting function of the patient carried out at Step SA10, and the various graphical representations…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US Pat. No. 5,772,601), hereinafter referred to as Oka as applied to claim 1 above, and further in view of Hideichi Tsuda (US Pat. No. 5,980,464), hereinafter referred to as Tsuda.
Regarding Claim 6, Oka discloses the biological information analysis device according to claim 1.
However, Oka does not explicitly disclose wherein the processing unit is configured to evaluate the degree of influence of the exercise on cardiac function, based on the indicator and an indicator that is related to the intensity and/or the duration of the exercise.
Tsuda teaches an apparatus for evaluating an exercise function of a person who undergoes an exercise load, including a blood pressure measuring means (Abstract). Tsuda further teaches a correlation-coefficient calculating means for calculating an exercise-function level or index value (col. 20, lines 23-34). Tsuda teaches that the correlation-coefficient is an evaluation indicative of the exercise function of the patient, based on duration of exercise change in blood pressure (col. 21, lines 45-61, Fig. 9, and Fig. 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding Claim 7, modified Oka discloses the biological information analysis device according to claim 6.
However, modified Oka does not explicitly disclose wherein the processing unit is configured to perform processing to output information regarding the degree of influence.
Tsuda further teaches that a display control device controls the display device to display the calculated exercise-function (Fig. 9, and col. 20, lines 23-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CPU and processor disclosed by Oka to further include processing to output the degree of influence taught by modified Oka. Tsuda teaches that outputting information regarding the exercise-function allows for an observer to compare the outputted value or curves and make a determination based on the values (col. 20, lines 11-22). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791              

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791